Citation Nr: 1816709	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an upper back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition as secondary to service-connected conditions of trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.

3.  Entitlement to service connection for a right ankle disability to include as due to service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from July 1986 to March 1987 as well as period of active duty from August 1996 to December 1996 and service with the Army Reserves from April 1986 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is associated with the Veteran's electronic claims file.

The issue of entitlement to service connection for a temporomandibular joint disorder has been raised by the record in a claim for VA benefits dated May 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for a right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed December 2002 rating decision, the RO denied service connection for an upper back disorder.
	
2.  Evidence submitted since the December 2002 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for an upper back disorder.  

3.  In an unappealed February 2004 rating decision, the RO denied service connection for a right hip condition as secondary to service-connected disabilities of trochanteric tendinitis of the left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.
	
4.  Evidence submitted since the February 2004 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of the claim for a right hip condition as secondary to service-connected disabilities of trochanteric tendinitis of the left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.  


CONCLUSIONS OF LAW

1.  The December 2002 rating decision denying service connection for an upper back disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

2.  Since the December 2002 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for an upper back disorder is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The February 2004 rating decision denying service connection for a right hip condition as secondary to service-connected disabilities of trochanteric tendinitis of the left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  20.302, 20.1103 (2017).

4.  Since the February 2004 rating decision, new and material evidence has not been received, and the claim of entitlement to service connection for a right hip condition as secondary to service-connected disabilities of trochanteric tendinitis of the left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter to the Veteran in March 2012.  See 38 U.S.C. §§ 5102 , 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358   (Fed. Cir. 2012)).  The March 2012 letter to the Veteran included the necessary information.

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claims and held the record open to allow the Veteran time to obtain and submit such evidence.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Service connection for an upper back disorder and a right hip condition

The Veteran seeks service connection for an upper back disorder and a right hip condition, to include as secondary to service-connected conditions of trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.  The upper back disorder claim was previously denied in a December 2002 rating decision, and the right hip condition claim was previously denied in a February 2004 rating decision.  The Veteran did not appeal either decision.  It is incumbent on the Board, therefore, to adjudicate the new and material issues before considering the claims on its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant].

Pertinent Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).

The threshold for determining if there is new and material evidence is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

Application to reopen

In this case, the RO denied service connection for an upper back disorder in a December 2002 rating decision based on a finding that the evidence of record did not show an upper back disorder other than a left trapezius strain of the left shoulder for which the Veteran was already service connected.  Also, the RO denied service connection for a right hip condition as secondary to service-connected disabilities of trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee in a February 2004 rating decision based on a finding that the evidence of record did not show a current right hip disability that either began in service or was related to the service-connected disabilities of trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.  The Veteran did not appeal either rating decision as to the denial of these claims and therefore, these decisions became final.        

At the time of the prior final rating decisions, the record included the Veteran's service treatment records which documented the Veteran's report in July 1993 of pulling a left upper back muscle as well as complaints of pain in the left shoulder in 1994 to include pain from lifting weight or raising the arms.  The Veteran also complained of a pulled upper back muscle in December 1994 and was diagnosed with an upper back strain in June 1995.  He was also in a motor vehicle accident in July 1996 and was assessed with a rhomboid strain in December 1996.  Postservice VA treatment records and VA examination reports documented complaints of pain in the upper back area, although no upper back disorder separate from the service-connected trapezius strain of the left shoulder was assessed.  Additionally, postservice VA treatment records noted consults for several conditions which included a right hip condition although no right hip disability was reported, to include whether a right hip disability was secondary to the Veteran's trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.  

In September 2010 and February 2011, the Veteran applied to reopen his claims of entitlement to service connection for right hip condition secondary to service-connected trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee and upper back disorder, respectively.  In order to reopen the previously denied claims, the evidence submitted since the last final denial (December 2002 and February 2004) must be new and material.

After a thorough review of the entire record, the Board concludes that new and material evidence sufficient to reopen the claims of entitlement to service connection for upper back disorder and right hip condition secondary to service-connected trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee has not been submitted.    

The added evidence, in pertinent part, consists of the Veteran's statements as well as postservice VA and private treatment records.    

The associated postservice medical evidence and statements from the Veteran, while documenting complaints of upper back and right hip pain, essentially replicate the medical evidence and statements which were of record at the time of the previous rating decisions, namely that the Veteran has complaints of upper back and right hip pain.  However, there is no competent evidence which has been added to the record subsequent to the December 2002 and February 2004 RO denial which suggests that the Veteran has an upper back disorder separate from his service-connected trapezius strain of the left shoulder or a right hip disability.  As discussed above, the Veteran's claims were previously denied on the basis that the evidence did not show a current upper back disorder (other than the service-connected trapezius strain of the left shoulder) and a right hip condition.      

In summary, the evidence added to the record is cumulative.  At the time of the prior decision, there was no evidence of a current upper back disorder separate from the service-connected trapezius strain of the left shoulder and a right hip condition secondary to service-connected trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee.  Accordingly, the Board finds that new and material evidence has not been submitted and the upper back disorder and right hip condition claims are not reopened.

The Court, in Shade, has established that there is a low bar to reopening a claim. However, that low bar is not met in this case.  We again note that a potential evidentiary defect was noted during the hearing and the Veteran was provided an opportunity to submit additional evidence.  In the absence of new and material evidence, the applications to reopen the upper back disorder and right hip condition claims are denied. 


ORDER

The application to reopen a claim for an upper back disorder is denied.

The application to reopen a claim for a right hip condition as secondary to service-connected conditions of trochanteric tendonitis, left hip, left ankle sprain, and patellofemoral pain syndrome of the left knee is denied.



REMAND

With regard to the Veteran's claim of entitlement to service connection for a right ankle disability to include as due to service-connected disease or injury, under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159(b)(1) (2017).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C. § 5103A  (2012); 38 C.F.R. § 3.159(c) (2017).

During the July 2017 Board hearing, the Veteran testified that he receives private orthopedic treatment from Advance Therapy Services, Sharp Urgent Care, and Sharp Chula Vista Medical Center.  See the July 2017 Board hearing transcript, pgs. 5, 10.  Pertinently, no attempt has been made to obtain outstanding treatment records from these facilities and indeed, no records from these facilities are of record.  Moreover, the Board finds that such treatment records may be of probative value as the record shows that a disability of the right ankle is not currently manifest.  As such, the Board finds that remand is warranted in order for the AOJ to obtain records from Advance Therapy Services, Sharp Urgent Care, and Sharp Chula Vista Medical Center and associate these records with the claims folder.  

Additionally, as the Veteran indicated during the July 2017 Board hearing that he receives ongoing VA treatment in addition to private treatment, the Board finds that outstanding VA treatment records should be obtained and associated with the claims folder. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to include records from Advance Therapy Services, Sharp Urgent Care, and Sharp Chula Vista Medical Center.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such. 

2. Request any outstanding VA treatment records dated after July 2017 pertaining to the claim remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. After taking any further development deemed appropriate, readjudicate the issue on appeal.  If a benefit sought is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


